Citation Nr: 1146295	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  02-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability, claimed as muscle strain above the left knee. 

2.  Entitlement to service connection for hearing loss in the right ear. 

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling. 

4.  Entitlement to an initial evaluation in excess of 20 percent for cervical disc disease with headaches. 

5.  Entitlement to a compensable evaluation for the service connected phobic reaction to flying prior to May 22, 2009.

6.  Entitlement to a rating in excess of 50 percent for the service connected phobic reaction to flying with posttraumatic stress disorder (PTSD) since May 22, 2009.

7.  Entitlement to a compensable evaluation for hearing loss in the left ear.
REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hearing loss in the right ear and a left above the knee muscle strain.  In addition, the RO granted service connection for hearing loss in the left ear and assigned a noncompensable evaluation for it; and increased the evaluation assigned for the Veteran's service-connected low back disability to 20 percent.  By rating action dated May 2002, the RO granted service connection for cervical disc disease with headaches, and assigned a 20 percent evaluation for it.  

The RO also denied the claim for a higher rating for phobic reaction to flying in the August 1999 rating decision under appeal.  Since that time a 50 percent rating was granted, and the Veteran was also recognized as having posttraumatic stress disorder related to his Vietnam service.  Because the symptoms could not be separated, these disabilities were combined into one 50 percent rating, effective May 22, 2009.  Nonetheless, the entire period of appeal remains pending before the Board as the Veteran has neither indicated his satisfaction with the 50 percent rating, nor otherwise withdrawn the claim.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded). 

Also, the Board notes that the June 2011 supplemental statement of the case included the issue of an increased rating for residuals of compression fracture at 
T-12 and service connection for migraine headaches.  As was noted in the prior Board remand, the appeals of these issues were not perfected and are, therefore, not before the Board.  38 C.F.R. §§ 20.200; 20.202 (2011). 

When this case was before the Board in April 2006 and October 2009, it was noted that in a statement received in April 2003 the Veteran sought to reopen his claim for service connection for a stomach disorder.  Also, in a January 2010 statement, the Veteran indicated that he meant to file a claim for his right leg, rather than his left leg.  In October 2010, the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU) and the RO began appropriate development.  However, it does not appear that any of these issues has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues remaining before the Board include entitlement to service connection for a left leg disability, claimed as muscle strain above the left knee; entitlement to service connection for hearing loss in the right ear; entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as 20 percent disabling; entitlement to a compensable initial evaluation for the service connected phobic reaction to flying with posttraumatic stress disorder (PTSD) prior to May 22, 2009; entitlement to a rating in excess of 50 percent for the service connected phobic reaction to flying with posttraumatic stress disorder (PTSD) since May 22, 2009; and entitlement to a compensable evaluation for hearing loss in the left ear.

In January 2010, the Veteran submitted a signed VA Form 9 indicating his wish for a Travel Board hearing.  He has a right to such a hearing. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700(a), 20.703 (2010).  Thus, while the Board regrets any additional delay in adjudicating these long pending claims, a remand is required.

Additionally, in April 2006 and again in October 2009, the Board directed the RO to issue a statement of the case (SOC) addressing the claim for an increased rating for cervical disc disease with headaches.  The SOC issued in July 2009 failed to address the claim for a higher rating for the cervical spine disability.  The claim was listed on the June 2011 supplemental statement of the case (SSOC); however, this is not sufficient to satisfy the Board's remand order or to satisfy VA's due process obligation to the Veteran.  The SSOC does not provide information as to how to perfect an appeal.  Indeed, a subsequent note by a decision review officer (DRO) indicated that issuance of an SOC was deferred pending issuance of a DRO notification letter.  The letter was issued, but an SOC was not.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the issue should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This matter must, accordingly, be remanded for issuance of a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a Travel Board hearing for the Veteran.  He and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).

2.  Issue a statement of the case reflecting adjudication of the issue of entitlement to an increased rating for cervical disc disease with headaches so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should be returned to the Board only if the Veteran submits a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

